EXHIBIT Enterprise Products GP, LLC Unaudited Condensed Consolidated Balance Sheet at March 31, 2009 Table of Contents ENTERPRISE PRODUCTS GP, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at March 31, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization 3 Note 2 – General Accounting Matters 4 Note 3 – Accounting for Equity Awards 5 Note 4 – Derivative Instruments and Hedging Activities 7 Note 5 – Inventories 12 Note 6 – Property, Plant and Equipment 13 Note 7 – Investments in and Advances to Unconsolidated Affiliates 14 Note 8 – Intangible Assets and Goodwill 15 Note 9 – Debt Obligations 16 Note 10 – Equity and Noncontrolling Interest 18 Note 11 – Business Segments 19 Note 12 – Related Party Transactions 20 Note 13 – Commitments and Contingencies 23 Note 14 – Significant Risks and Uncertainties – Weather-Related Risks 25 Note 15 – Subsequent Events 25 1 Table of Contents ENTERPRISE PRODUCTS GP, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT MARCH 31, 2009 (Dollars in millions) ASSETS Current assets: Cash and cash equivalents $ 41.6 Restricted cash 244.5 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $14.8 1,084.4 Accounts receivable – related parties 55.0 Inventories 520.0 Derivative assets (see Note 4) 241.3 Prepaid and other current assets 103.9 Total current assets 2,290.7 Property, plant and equipment, net 13,505.7 Investments in and advances to unconsolidated affiliates 935.6 Intangible assets, net of accumulated amortization of $451.1 834.4 Goodwill 706.9 Deferred tax asset 0.7 Other assets 161.3 Total assets $ 18,435.3 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 397.0 Accounts payable – related parties 22.0 Accrued product payables 1,079.0 Accrued expenses 56.8 Accrued interest 110.6 Derivative liabilities (see Note 4) 339.0 Other current liabilities 281.4 Total current liabilities 2,285.8 Long-term debt: (see Note 9) Senior debt obligations – principal 8,015.9 Junior subordinated notes – principal 1,232.7 Other 58.7 Total long-term debt 9,307.3 Deferred tax liabilities 67.3 Other long-term liabilities 79.6 Commitments and contingencies Equity: (see Note 10) Member’s interest 531.9 Accumulated other comprehensive loss (2.8 ) Total member’s equity 529.1 Noncontrolling interest 6,166.2 Total equity 6,695.3 Total liabilities and equity $ 18,435.3 See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 Table of Contents ENTERPRISE PRODUCTSGP, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except per unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1.Company Organization Company Organization Enterprise Products GP, LLC is a Delaware limited liability company that was formed in April 1998 to become the general partner of Enterprise Products Partners L.P.The business purpose of Enterprise Products GP, LLC is to manage the affairs and operations of Enterprise Products Partners L.P.At March 31, 2009, Enterprise GP Holdings L.P. owned 100% of the membership interests of Enterprise Products GP, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “the Company” are intended to mean and include the business and operations of Enterprise Products GP, LLC, as well as its consolidated subsidiaries, which include Enterprise Products Partners L.P. and its consolidated subsidiaries. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise Products Partners is a publicly traded Delaware limited partnership, the registered common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”References to “EPGP” mean Enterprise Products GP, LLC, individually as the general partner of Enterprise Products Partners, and not on a consolidated basis. Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).Enterprise Products Partners and EPO were formed to acquire, own and operate certain natural gas liquids (“NGLs”) related businesses of EPCO, Inc. References to “Enterprise GP Holdings” mean the business and operations of Enterprise GP Holdings L.P. and its consolidated subsidiaries.Enterprise GP Holdings is a publicly traded Delaware limited partnership, the registered units of which are listed on the NYSE under the ticker symbol “EPE.”References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” mean TEPPCO Partners, L.P., a publicly traded limited partnership, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO and is wholly owned by Enterprise GP Holdings. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer
